Citation Nr: 0719922	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  04-12 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to an effective date prior to January 31, 
2005, for a total disability rating based on individual 
unemployability resulting from service-connected disabilities 
(TDIU).  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1940 to December 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Cleveland, 
Ohio, and Newark, New Jersey, Regional Offices (ROs) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  A chronic disorder of the cervical spine was not present 
in service or manifested until years following the veteran's 
separation from active duty, and the veteran's current 
cervical spine disability is not etiologically related to 
service.   

2.  Prior to January 31, 2005, service connection was in 
effect for an anxiety disorder, evaluated as 50 percent 
disabling, and a right scalp scar, rated as noncompensably 
disabling; the combined disability evaluation was 50 percent.  

3.  Prior to January 31, 2005, the veteran did not meet the 
minimum schedular criteria for a grant of TDIU, and there 
were no unusual or exceptional circumstances warranting 
referral of the case for extra-schedular consideration.  


CONCLUSIONS OF LAW

1.  Cervical spine disability was not incurred in or 
aggravated by active service, and the incurrence or 
aggravation of arthritis of the cervical spine during such 
service may not be presumed.  38 U.S.C.A. §§  1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for an effective date prior to January 31, 
2005, for the award of a TDIU have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§  3.151, 3.155, 3.158(b)(2), 
3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to his claim for entitlement to service 
connection, the record reflects that the originating agency 
provided the appellant with the notice required under the 
VCAA, to include notice that he should submit all pertinent 
evidence in his possession, by letter mailed in November 
2004, subsequent to its initial adjudication of the claim.  
In addition, the effective-date and disability-evaluation 
elements of his service connection claim in April 2006.  This 
letter also provided him with appropriate notice concerning 
his earlier effective date claim, but it was also provided 
after the initial adjudication of the claim.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate either claim.  The Board is 
also unaware of any such evidence.  

Although the veteran was not afforded a VA examination to 
determine the etiology of his cervical spine disability, the 
Board has determined that no such examination is required in 
this case because the medical evidence currently of record is 
sufficient to decide the claim and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate the claim.  In this regard, the Board notes 
that any medical opinion linking the veteran's current 
cervical spine disability to service would necessarily be 
based on history provided by the veteran that the Board has 
determined to be insufficiently reliable to be the basis for 
an adequate opinion.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims in September 2006.  There is no indication in the 
record or reason to believe that either ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the veteran's claims.


Service Connection

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that his degenerative joint disease and 
degenerative disc disease of the cervical spine were caused 
by a motor vehicle accident during his active duty service.  
While service medical records show that the veteran was 
involved in a car accident in July 1945 when his jeep hit a 
telephone pole, they do not show that he was diagnosed with a 
cervical spine disability.  He was treated for a concussion 
and a laceration to his scalp.  He complained of right neck 
pain; however, X-rays were negative.  The report of 
examination for separation in December 1945 notes the 
veteran's history of a head injury in July 1945 and indicates 
that the veteran was found to have no musculoskeletal 
defects.  

Although the post-service medical evidence of record shows 
that the veteran currently has a cervical spine disability, 
there is no post-service medical evidence of a chronic 
cervical spine disorder until more than 50 years after the 
veteran's discharge from service.  In this regard, the Board 
notes that outpatient treatment records from the VA Medical 
Center (VAMC) show that the veteran complained of neck pain 
in June 1980; however, he was not diagnosed with a chronic 
neck condition until 1998.  In addition, there is no 
probative medical evidence of a nexus between the veteran's 
cervical spine disability and his in-service motor vehicle 
accident.  While the record contains a June 1999 letter from 
the veteran's private physician stating that the veteran's 
cervical spine disability is causally related to his Army 
neck injury, there is no evidence that the physician reviewed 
the veteran's service medical records or any other related 
documents which would have enabled him to form an opinion on 
an independent basis.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  
The Board notes that it is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history.  Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also Owens v. Brown, 7 Vet. App. 429 (1995).  

It is clear that the private medical opinion is based on 
history provided by the veteran since service medical records 
do not show that the veteran sustained any cervical trauma in 
the July 1945 accident.  In the Board's opinion, the history 
provided by the veteran decades after the incident in 
question is not as reliable and the information recorded in 
service medical records coincident to the incident.  

Otherwise, the evidence of a nexus between the veteran's 
current cervical spine disability and his military service is 
limited to the veteran's own statements.  Again, the 
veteran's statements are based upon his recollection of 
events occurring many years ago and are therefore of limited 
probative value.  Moreover, as a layperson, the veteran is 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.




Earlier Effective Date 

Legal Criteria

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra- 
schedular consideration.  38 C.F.R. § 4.16(b).

The effective date of an award of increased disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date of the award is the later 
of the date of receipt of the claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R.  § 3.400(o).  


Analysis

After careful review of the record, the Board finds that an 
effective date prior to January 31, 2005, for the award of a 
TDIU is not warranted.  In this case, the RO's award of a 
TDIU was predicated on the May 2005 grant of an increased 
rating for the veteran's service-connected anxiety/depressive 
disorder.  At that time, the veteran's disability evaluation 
for his anxiety/depressive disorder and his combined 
disability evaluation were both increased to 70 percent, 
effective January 31, 2005, the date the claim for an 
increased rating was received.  

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration, but concludes that this 
case presents no unusual or exceptional circumstances that 
would justify a referral of the claim.  In this regard, the 
Board notes that although VAMC treatment records from 
September 1999 and January 2000 note that the veteran was 
unable to maintain steady employment, his treatment at that 
time was not for his service-connected anxiety/depressive 
disorder, but primarily for post-traumatic stress disorder 
(PTSD).  Service connection for PTSD was previously denied in 
December 2000 and October 2002 rating decisions, and the 
veteran did not appeal these determinations.  Despite the 
veteran's statements regarding the severity of his anxiety 
disorder and its impact on his ability to work, the record 
contains no medical evidence showing that the veteran was 
unable to work due to his service-connected 
anxiety/depressive disorder until his April 2005 VA 
examination.  In sum, the medical evidence does not show that 
the veteran's anxiety/depressive disorder presented unusual 
or exceptional circumstances as would justify a referral of 
the total rating claim to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration and an 
effective date for his TDIU prior to January 31, 2005.  


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to an effective date prior to January 31, 2005, 
for a TDIU is denied


____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


